Citation Nr: 9924846	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-46 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In July 1997, the Board remanded the claim 
for additional development.  After the development requested 
by the Board was completed, the RO again denied the claim.


FINDINGS OF FACT

The veteran does not have PTSD attributable to military 
service or to any incident therein, in the absence of medical 
evidence establishing a clear diagnosis thereof.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As competent evidence of a diagnosis of PTSD and a nexus to 
active duty has been presented, the appellant's claim for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC) has indicated that the 
veteran's service medical records are not available.  Under 
such circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Although the veteran has not asserted that he received 
psychiatric treatment during his service, the RO has 
requested the veteran's service medical records from the NPRC 
on several occasions without success.  In addition, the RO 
contacted the veteran and requested that he provide any 
service medical records, post-service medical records, or 
other information which may be helpful to his claim.  Several 
lay statements have been obtained, including two from 
soldiers who reportedly served with the veteran, and in a 
statement received in September 1997, the veteran stated that 
records of his treatment dated shortly after his separation 
from service could not be obtained.  Finally, the veteran's 
representative has asserted that the claim is properly before 
the Board.  Therefore, the Board finds that the RO has 
satisfied its duty to assist under Cuevas v. Principi, 3 Vet. 
App. 543, 548 (1992).

The veteran's Department of Defense Form 214 does not show 
that he received any commendations or awards for 
participation in combat with the enemy, and the veteran has 
not asserted that he was engaged in combat with the enemy.  
Thus, in the absence of a showing of engagement in combat and 
combat-related stressors, there must be a showing by credible 
supporting evidence that the alleged stressors actually 
occurred.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154 (West 
1991); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The veteran's service records, including his Department of 
the Army (DA) Form 20, Enlisted Qualification Record, 
indicate that he served in Okinawa from September 1966 to 
October 1967, and that his primary military occupational 
specialty was that of a military policeman (MP).  The 
veteran's DA Form 20 shows that during his tour in Okinawa, 
he was assigned to both the 20th and the 62nd Military Police 
Companies; there is no indication in that document or 
elsewhere in the record (excepting an explanation by the 
veteran's representative at a hearing in March 1995) that the 
veteran served with the 895th MP Company at any time during 
his period of service.  At the noted personal hearing, the 
veteran's representative stated that the veteran was 
stationed at Ft. Buckner, Okinawa, where he served with the 
20th MP Company from August 1966 to February 1967, the 62nd 
MP Company from February 1967 to August 1967, and the 895th 
MP Company from August 1967 to November 1967.  

At his personal hearing in March 1995, the veteran stated 
that he was involved in many fights during his tour, which 
usually involved policing American military personnel in 
bars.  The veteran stated that many of the soldiers in 
Okinawa during that time were on rest and recreation from 
tours in Vietnam, and were extremely difficult to control.  
The veteran essentially stated that as a result of his many 
fights, he suffered cuts, bruises, broken bones and stab 
wounds.  He stated that he was treated at "Camp Kooies 
Hospital" in Naha, Okinawa.  He asserted that, during his 
tour, he witnessed and participated in many violent 
incidents, and that he saw dead bodies.  He further stated 
that at least three men in his company were killed during the 
performance of their police duties.  He stated that one of 
the men who was killed was named [redacted].  A friend of the 
veteran, [redacted], stated that he had known the veteran 
for about 15 years, and that on many occasions he had 
witnessed the veteran act in a bizarre manner. 

The case file includes several lay statements from family, 
friends and former soldiers.  With regard to verification of 
stressors, the case file includes a letter from [redacted]
[redacted], who states that he served with the veteran in the 20th 
MP Company.  Mr. [redacted] states that on or about December 15, 
1966, he was on duty with the veteran in the village of Old 
Koza.  He states that he witnessed a prisoner strike the 
veteran in the face, and that the veteran sustained severe 
damage to his nose, eyes and cheek.  Mr. [redacted] stated that 
the veteran had to go to the hospital for treatment.  The 
Board notes that in other statements the veteran has asserted 
that his nose and a facial bone near his eye were broken.  

In October 1996 and November 1996, the RO sent letters to the 
veteran requesting that he provide more specific information 
as to the claimed stressors.  However, in a letter, received 
in September 1997, the veteran indicated that he could not 
provide any additional information.  

In October 1997, the RO sent a summary of the veteran's 
claimed stressors, together with his service records, to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to verify the claimed stressors.  In 
March 1998, a reply was received from the USASCRUR which 
stated that the claimed stressors could not be verified.  The 
USASCRUR's letter was accompanied by attached unit histories 
for the 20th MP Company and the 62nd MP Company, covering the 
period from 1966 to 1967.  

The Board finds that a preponderance of the evidence shows 
that the veteran does not have PTSD.  There must be shown a 
clear, current diagnosis of PTSD, i.e., at a minimum, an 
unequivocal one.  38 C.F.R. § 3.304(f); Cohen at 139.  In 
July 1997, the Board remanded the claim and requested that 
the veteran be examined by a board of three psychiatrists.  A 
review of the subsequent examination report, dated in August 
1998, shows that the examiners determined that the veteran's 
Axis I diagnosis was of an anxiety disorder, not otherwise 
specified, and that the Axis II diagnosis was of a 
personality disorder, not otherwise specified.  The examiners 
specifically ruled out PTSD.  An addendum to this report, 
also dated in August 1998, indicates that the veteran had 
been afforded psychological testing, and that a psychologist 
determined that the test results supported an Axis I 
diagnosis of an anxiety disorder, not otherwise specified.  
The Board considers these August 1998 reports as highly 
probative.  The reports reflect the opinions of four 
examiners.  They include an account of the veteran's life 
history and subjective complaints, and provide objective 
clinical findings.  

The Board further notes that its conclusion that the veteran 
does not have PTSD is supported by records from the Social 
Security Administration (SSA), which show that in November 
1993, the SSA determined that the veteran had been disabled 
as of January 1987 with a primary diagnosis of personality 
disorders, and a secondary diagnosis of affective disorders.  
The SSA's records are remarkable for a notation that the 
veteran dated the onset of his disability to a motor vehicle 
accident in January 1987.  Finally, a review of psychiatric 
treatment records, dated after separation from service, shows 
that the veteran has primarily been diagnosed with disorders 
other than PTSD.  Specifically, no PTSD diagnosis is found in 
records of psychiatric treatment from the Macomb Hospital, 
dated in February 1970 and September 1974, the Powder Springs 
Medical Clinic (Powder Springs), dated in October 1983, a 
psychiatric evaluation from the Atlanta Counseling and 
Educational Consultants (ACEC), dated in November 1987, or a 
VA mental disorders examination, dated in March 1994.  In 
this regard, the records from Macomb Hospital and Powder 
Springs show diagnoses of anxiety-related disorders, and the 
March 1994 VA examination report shows that there was no Axis 
I diagnosis whatsoever.  Rather, it was determined that the 
veteran's social and industrial impairments were secondary to 
his Axis II diagnosis (personality disorder, not otherwise 
specified, with obsessive compulsive, paranoid, avoidant and 
borderline traits).  In addition, the ACEC report is 
remarkable for notations that the veteran had exaggerated his 
symptoms and that he was probable for somatic delusions. 

In reaching this decision, the Board has considered a July 
1993 report which was compiled by a private psychologist at 
the request of the Tennessee Disability Determination 
Services (TDDS), and a VA examination report, dated in April 
1995.  Both of these reports yielded Axis I diagnoses of 
PTSD, delayed onset.  The Board has also considered a report 
from Sandra N. Misra, M.D., dated in July 1993, which 
indicates that the veteran has a probable diagnosis of PTSD.  
However, the Board points out that Dr. Misra is not a 
psychiatrist, and that neither Dr. Misra's report, nor the 
TDDS report, was based upon psychological testing.  In 
addition, the TDDS report did not directly tie the veteran's 
PTSD to his military service.  Although the April 1995 VA 
examination report was based on psychological testing, this 
report also contains a notation that the results indicated 
over-exaggeration.  Furthermore, the probative weight of 
these opinions is weakened by the fact that they come at 
least 25 years after separation from service, that they are 
not supported by citation to clinical findings in service or 
shortly thereafter, and that they fail to explain the 
significant evidence of record which suggests that the 
veteran's psychiatric symptomatology arises from factors 
other than the claimed inservice stressors.  Specifically, 
they do not discuss the veteran's history of diagnosed 
anxiety-related disorders which dates back to 1970, or his 
history of diagnosed personality disorder(s).  Accordingly, 
the Board finds that the probative value of these opinions is 
outweighed by the opinions of the four VA health care 
professionals in the August 1998 reports, and the other 
evidence of record, indicating that the veteran does not have 
PTSD. 

In light of the relevant medical evidence, including an 
August 1998 VA psychiatric examination report which shows 
that a board of three psychiatrists specifically ruled out 
PTSD and determined that the veteran's Axis I diagnosis was 
an anxiety disorder, the Board must conclude that the 
preponderance of the evidence is against the conclusion that 
the veteran has a current diagnosis of PTSD.

In reaching this decision, the Board has considered the 
veteran's written statements, and the lay statements, 
submitted in support of his claim.  While the lay statements 
of observed fact and symptomatology are noted and have been 
given full consideration, these statements--as lay opinions--
are not competent evidence of a diagnosis of PTSD.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As a final matter, the Board has considered whether a remand 
is required for additional stressor development, or to afford 
the veteran a VA social and industrial survey.  In this 
regard, the Board specifically stated in its July 1997 remand 
that the purpose of the social and industrial survey was "to 
obtain information as to the veteran's existing 
symptomatology, current level of functioning, and daily 
activities."  Given the Board's determination that the 
preponderance of the evidence shows that the veteran does not 
currently have PTSD, the Board finds that any failure to 
further develop evidence as to the claimed stressors, or to 
ascertain the veteran's current level of social and 
industrial impairment through a social and industrial survey, 
would be harmless error and have not prejudiced his claim of 
entitlement to service connection for PTSD.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994) (error harmless where 
claimant cannot prevail as a matter of law). 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  The veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for service connection have not been met.  Service 
connection for PTSD is thus not established.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

